This action was begun by Joseph Hobbs, an infant, through W. W. English, his next friend, against the *Page 294 
board of education of the city of El Reno, by an application on behalf of the plaintiff for a writ of mandamus to compel the defendant to permit the infant to enter a school in the said city, and under the charge and control of the defendant, and to grant him such privileges as are granted to all persons of school age properly entitled to the benefits of the public schools of the district. An alternative writ of mandamus was granted, cause shown, and the case regularly heard. A judgment was rendered for the plaintiff, and an order passed that the alternative writ, granting the relief sought for, should be made peremptory. From this judgment of the court below, the plaintiffs in error bring the case here. Affirmed.
Opinion of the court by
It was shown in the cause that the parents of the plaintiff, for whose benefit the action was brought, had resided in El Reno for a number of years, and had property there, but that they had separated. The testimony was conflicting as to whether either of them had established a home or residence elsewhere. The plaintiff child in this case had resided continuously in El Reno, and had attended its schools uniformly, with an interruption of a year or more, in which he was with his father at Enid, where his father was doing business. Evidence tending to show the fact was, however, introduced; but the finding of fact that no such home or residence had been established was included in the judgment of the court below, and, since there was evidence tending to show the conclusion which the court arrived at, the finding of fact will not be disturbed here. But the conclusion of the court was justified by other facts *Page 295 
produced. It was disclosed that the defendant in error was a child of school age, and that he had been enumerated, in 1895 and 1896, under the provisions of the Statute of 1893 (section 5784) in the written report of the clerk of the district, stating the names of children, male and female, residing in the district in January, previous to the date of such report, over the age of 6 and under the age of 21 years. And section 5860 provides that "the board of education shall provide for an enumeration of the children of school age between the first and fifteenth days of January of each year, and forward the same to the county clerk of the county, who shall file and use such enumeration as required by law in the case of other districts." The apportionment of taxes for the benefit of the schools of the various school districts of the Territory is made upon the basis of this enumeration; and this is expressly provided for in section 5904, Statues of 1893, respecting the management of school funds, whose accumulation in the hands of the territorial treasurer, belonging to the permanent school fund of the Territory, was at stated times to be apportioned to the various counties of the Territory in proportion to the scholastic population of each. Session Laws 1897, p. 267, sec. 4, ch. 34, also provides that "when taxes are levied and collected for the support of schools of the district, the taxes so collected shall be pro rated between the schools of the district, according to the number of children of school age in each." Having enumerated the plaintiff in its list of children entitled to school privileges, and having received from the territorial treasurer the distributive portion of the public funds to which the enumeration of the plaintiff as one of its school children entitled it, and having also received, *Page 296 
upon the basis of the enumeration of the plaintiff, such taxes directly levied for the support of the schools of the district, the plaintiff in error ought to be, and is, estopped to deny him those privileges. In such a case as this, in which the uniform and unbroken residence of the child has been within the school district for an unbroken series of years, we do not think that his residence for school purposes would be destroyed by the mere fact that his father and mother had separated and destroyed the common home, and that one of the parents was providing for it in that place which had been their home while they were a united family. And this contention is supported by the following cases: Milton School Dist. v. Bragdon, 23 N.H. 507; Yale v. School Dist. (Conn.) 22 A. 295; Brentwood SchoolDist. v. Pollard, 55 N.H. 507; State v. Thayer, (Wis.) 41 N.W. 1014. The judgment of the court below will be affirmed, and the plaintiff in error is directed to admit the child to all the school privileges and rights which are provided in the peremptory writ of mandamus.
All of the Justices concurring. *Page 297